Citation Nr: 0923394	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  07-06 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to restoration of a 30 percent rating for 
bilateral aphakia.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU rating).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION


The veteran had active service from June 1946 to February 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of November 2005, which denied the Veteran's claims for an 
increased rating for bilateral aphakia, then assigned a 50 
percent rating, and for a TDIU rating.  The Veteran timely 
filed a notice of disagreement with respect to both issues, 
and was furnished a statement of the case in January 2007.  
In his February 2007 substantive appeal, the Veteran stated 
that he was only appealing the issue of entitlement to a TDIU 
rating.  

While the TDIU appeal was pending, the RO reduced the rating 
for the Veteran's service-connected bilateral aphakia to 30 
percent in a February 2008 rating decision.  He filed a 
timely notice of disagreement with that issue, and a 
statement of the case was issued in February 2009.  To date, 
the record does not show that a substantive appeal has been 
received from the Veteran.  However, in a review in lieu of a 
Statement of Accredited Representative in Appealed Case (VA 
Form 646), dated in March 2009, the Veteran's representative 
included the rating restoration issue in the statement of 
issues on appeal.  Moreover, the receipt of a timely 
substantive appeal is not a jurisdictional requirement, and 
may be waived by the Board.  See Percy v. Shinseki, No. 05-
2961 (U.S. Vet. App. Apr. 17, 2009); Beyrle v. Brown, 9 
Vet.App. 24 (1996).  In this case, the RO's reduction of the 
rating for bilateral aphakia from 50 to 30 percent during the 
appeal period means that the Veteran's combined rating no 
longer meets the schedular criteria for a TDIU rating, as set 
forth in 38 C.F.R. § 4.16(a).  Instead, as of the effective 
date of the reduction, his TDIU claim can only be considered 
on an extraschedular basis, under 38 C.F.R. § 4.16(b), and 
the Board does not have the authority to assign an 
extraschedular TDIU rating in the first instance, although 
appropriate cases must be referred to the Director of the VA 
Compensation and Pension Service for such extraschedular 
consideration.  Bowling v. Principi, 15 Vet.App. 1 (2001).  
Thus, the rating restoration claim is intertwined with the 
TDIU appeal.  Under these circumstances, as well as the 
outcome of the rating restoration issue, discussed below, the 
Board concludes that it is appropriate to waive the 
requirement of a timely substantive appeal with respect to 
the issue of entitlement to restoration of a 50 percent 
rating for bilateral aphakia.  Accordingly, the Board accepts 
jurisdiction, and the appeal is properly before the Board.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to a TDIU rating is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In July 1995, the veteran was granted a 50 percent rating 
for bilateral aphakia, effective in September 1994.

2.  In February 2008, the RO reduced the veteran's rating to 
30 percent, effective in June 2008, without comparison with 
the evidence on which the grant of a 50 percent rating had 
been based, and without any evidence of improvement.  


CONCLUSION OF LAW

The reduction of the veteran's disability rating for 
bilateral aphakia from 50 percent to 30 percent was not 
warranted by a preponderance of the evidence, and the 
requirements for restoration have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.344, 4.84a, Diagnostic Code 
6029 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In view of the favorable outcome of this part of the appeal, 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008)) need not be discussed.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  
Although the disability must be considered in the context of 
the whole recorded history, including service medical 
records, the present level of disability is of primary 
concern in determining the current rating to be assigned.  
See 38 C.F.R. § 4.2 (2007); Francisco v. Brown, 7 Vet. App. 
55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

On a VA examination in April 1974, the Veteran was observed 
to have bilateral cataracts, and in a July 1974 rating 
decision, service connection for defective vision with 
bilateral cataracts was granted, with a 10 percent rating 
assigned.  During the succeeding year, he underwent 
extraction of the cataract in the right eye, and then, in 
August 1975, left eye cataract extraction.  In a December 
1975 rating decision, the service-connected disability was 
accordingly recharacterized as bilateral aphakia, which is 
the absence of the lens of the eye.  Dorland's Illustrated 
Medical Dictionary 110 (27th ed. 1988), cited in Flash v. 
Brown, 8 Vet. App. 332, 335 (1995).  The 10 percent rating 
was continued after a temporary total rating based on 
convalescence for one month, based on findings of corrected 
visual acuity of 20/40 in the right eye, shown in August 
1975, and 20/60 in the left eye, shown in October 1975.  
Subsequently, in an administrative review dated in February 
1995, it was determined that the 10 percent rating for 
aphakia was in error, as the regulations provided for a 
minimum rating of 30 percent for aphakia.  As a result, in a 
July 1995 rating decision, the Veteran was awarded a 30 
percent rating for bilateral aphakia, effective retroactively 
to October 1975.  

The July 1995 rating decision also granted a 50 percent 
rating for bilateral aphakia, effective in September 1994, 
based on treatment records dated from May 1994 to June 1995, 
including a November 1994 VA hospitalization which showed 
corrected visual acuity of 20/25 in the right eye and 20/400 
in the left eye, as applied to Diagnostic Code 6029 
[aphakia], which provided that when both eyes are aphakic, 
both will be rated on corrected vision, which will be taken 
one step worse than the ascertained value, but not better 
than 20/70.  38 C.F.R. § 4.84a, Diagnostic Code 6029.

As noted above, the RO denied the Veteran's claim for an 
increased rating in a November 2005 rating decision, and 
then, in a February 2008 rating decision, reduced the rating 
for service-connected aphakia to 30 percent.  The reduction 
was based primarily on a November 2007 VA examination, which 
determined that although the Veteran's best corrected visual 
acuity was 20/70 in the right eye and 20/400 in the left eye, 
he also had non-service-connected macular degeneration.  The 
examiner stated that the current visual impairment was due to 
a combination of macular degeneration and aphakia.  She 
stated that aphakia was a stable condition, as once the lens 
was removed and the vision was corrected, no change was 
expected unless there was further corneal decompensation, 
which was not present in the Veteran's condition.  He was 
currently still able to wear contact lens correction, and, 
thus, the acuity secondary to the aphakia would be stable and 
would account for 20/40 vision in the right eye and 20/60 
vision in the left eye, as was indicated after his cataract 
surgery it the 1970's.  She stated that any further 
degeneration of his vision was likely secondary to the 
macular degeneration.  She felt that the visual acuity 
findings from the 1970's would still be representative of the 
current level of impairment from aphakia.  The examiner said 
the opinion was based on a review of the claims file, her 
medical knowledge that aphakia is a stable condition, and 
examinations of the Veteran in September 2005 and April 2007, 
with normal healthy corneas and damage to the retinal tissue 
consistent with macular degeneration, which was not at all 
connected to aphakia.  

However, "the requirements for reducing a disability rating 
that has continued at the same level for 5 years or more are 
more stringent than the requirements for periodically 
increasing or decreasing a disability rating.  See 38 C.F.R. 
§ 3.344."  Sorakubo v. Principi, 16 Vet. App. 120, 123 
(2002).  Because the examination, rating decision, proposal 
to reduce, statement of the case, and accompanying notices to 
the Veteran all failed to adequately address these 
requirements, the rating reduction cannot stand.  In this 
regard, there is no evidence that the RO addressed 38 C.F.R. 
§ 3.344, nor was the Veteran provided notice of this 
regulation's requirements.  See Sorakubo v. Principi, 16 Vet. 
App. 120, 123-124 (2002) (holding that Board's failure to 
address 38 C.F.R. § 3.344 was clear and unmistakable error 
(CUE), warranting reversal); Kitchens v. Brown, 7 Vet.App. 
320, 325 (1995) (holding that when a VARO reduces a veteran's 
disability rating without observing the applicable VA 
regulations, the reduction is void ab initio); Brown v. 
Brown, 5 Vet.App. 413, 421 (1993) (VA must establish, by a 
preponderance of the evidence and in compliance 38 C.F.R. § 
3.344, that a rating reduction is warranted).

Regulatory section 3.344 states:

(a) Examination reports indicating improvement. Rating 
agencies will handle cases affected by change of medical 
findings or diagnosis, so as to produce the greatest 
degree of stability of disability evaluations consistent 
with the laws and [VA] regulations governing disability 
compensation and pension.  It is essential that the 
entire record of examinations and the medical-industrial 
history be reviewed to ascertain whether the recent 
examination is full and complete, including all special 
examinations indicated as a result of general 
examination and the entire case history....  
Examinations less full and complete than those on which 
payments were authorized or continued will not be used 
as a basis of reduction. Ratings on account of diseases 
subject to temporary or episodic improvement ... will 
not be reduced on any one examination, except in those 
instances where all the evidence of record clearly 
warrants the conclusion that sustained improvement has 
been demonstrated....  Moreover, though material 
improvement in the physical or mental condition is 
clearly reflected the rating agency will consider 
whether the evidence makes it reasonably certain that 
the improvement will be maintained under the ordinary 
conditions of life....  Rating boards encountering a 
change of diagnosis will exercise caution in the 
determination as to whether a change in diagnosis 
represents no more than a progression of an earlier 
diagnosis, an error in prior diagnosis or possibly a 
disease entity independent of the service-connected 
disability.

 (c) Disabilities which are likely to improve. The 
provisions of paragraph [ ](a) ... of this section apply 
to ratings which have continued for long periods at the 
same level (5 years or more). They do not apply to 
disabilities which have not become stabilized and are 
likely to improve. . . .  

In this case, the RO based the reduction on 38 C.F.R. § 
3.105(e), which simply requires that a reduction be 
"considered warranted," and there is no evidence that 
38 C.F.R. § 3.344 was considered, although the 50 percent 
rating has been in effect for over 10 years, and the 
condition has been described as "stable."  Moreover, there 
has clearly been no improvement in the Veteran's visual 
acuity.  It appears that the RO implicitly concluded that the 
original grant of a 50 percent rating had been in error, 
based on the examiner's conclusion that the decrease in 
visual acuity was not due to service-connected aphakia.  
However, this was not stated in any of the communications 
provided to the Veteran, who has expressed, on numerous 
occasions, his understandable bewilderment with the reduction 
in his rating.  Moreover, in the statement of the case, the 
RO cited only to recently revised schedule for rating 
disabilities of the eye, effective December 10, 2008. See 73 
Fed. Reg. 66,543 (November 10, 2008).  However, the changes 
apply only to claims received on or after the effective date.  
A claim pending on the effective date will be assessed under 
the old criteria, and examination and a rating under the old 
criteria will be provided.  Id.  

Additionally, the evidentiary development is insufficient to 
support the reduction on that basis.  The VA examination only 
addressed aphakia as demonstrated in 1975, and extrapolated 
the results at that time to the present, stating that 
additional impairment was due to macular degeneration.  
However, the 50 percent rating was granted in 1995, based on 
decreased visual acuity shown in 1994 which the RO attributed 
to the service-connected aphakia.  The examiner did not 
address the findings shown at that time.  The VA and private 
medical records dated from May 1994 to June 1995 show that 
the Veteran was treated for decreased visual acuity in the 
left eye, attributed to subretinal neovascular membrane 
(SRNVM).  However, the etiology of this condition was open to 
different interpretations, based on this evidence.  In this 
regard, although on at least one occasion, the condition was 
noted to be associated with age-related macular degeneration, 
at other times, the existence of macular degeneration was not 
even mentioned, while a history of cataract surgery was 
noted.  Co-existing macular degeneration was noted on some 
occasions, aphakia on others, and both conditions were noted 
on some records.  The etiology of the loss of vision due to 
SRNVM requires medical expertise to resolve. See Jones v. 
Principi, 16 Vet. App. 219, 225 (2002) (VA must provide a 
medical basis other than its own unsubstantiated conclusions 
to support its ultimate decision); Colvin v. Derwinski, 
1 Vet.App. 171 (1991) (Board is prohibited from making 
conclusions based on its own medical judgment).  

In sum, the RO reduced the veteran's rating, in effect for 14 
years, on the basis of an examination which failed to address 
the evidence resulting in the increase.  The RO failed to 
address 38 C.F.R. § 3.344, and failed to notify the Veteran 
of the requirements of 38 C.F.R. § 3.344.  Since the burden 
is on the VA to show that the rating reduction was warranted, 
and, for the reasons discussed above, VA failed to meet this 
burden, the 50 percent rating for bilateral aphakia must be 
restored.  


ORDER

Restoration of a 50 percent rating for bilateral aphakia is 
granted, subject to the governing regulations pertaining to 
the payment of monetary benefits.


REMAND

Because the Board has restored the 50 percent rating for 
bilateral aphakia, the Veteran's combined disability rating 
for this condition as well as service-connected hearing loss, 
rated 30 percent disabling, is 70 percent.  Thus, the veteran 
presently meets the percentage requirements for a total 
disability rating under 38 C.F.R. § 4.16(a).  Under these 
circumstances, consideration may be given to a veteran's 
level of education, special training, and previous work 
experience in arriving at a conclusion, but not to his or her 
age or the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2008).  
Nevertheless, the evidence still must show that the veteran 
is unemployable due solely to his service-connected 
disabilities.  As the Veteran has considerable non-service-
connected disabilities, such as colon cancer residuals and 
chronic obstructive pulmonary disease, as well as macular 
degeneration, the RO based its decision primarily on the 
existence of these non-service-connected disabilities.  
However, under 38 C.F.R. § 4.16(a), it must be determined 
whether his service-connected disabilities, alone, preclude 
employment, without regard to the non-service-connected 
disabilities.  To facilitate such a decision, an examination 
should be provided.

With respect to the macular degeneration, although the Board 
has found that the VA examination in September 2007, and 
other evidence, was insufficient to support a reduction in 
the rating, macular degeneration is not a service-connected 
disability, and, for a determination of a TDIU rating, 
symptoms of macular degeneration are not part of the service-
connected disability picture.  In other words, the Board has 
restored the rating assigned to the Veteran's aphakia, but 
this does not mean that symptoms attributable to a non-
service-connected disability, such as macular degeneration, 
are part of the service-connected disability picture.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Schedule the veteran for a VA 
examination to determine whether the 
veteran's service-connected hearing loss 
and bilateral aphakia, alone, render him 
unable to engage in substantially gainful 
employment, without regard to the 
existence of any non-service-connected 
disabilities.  If symptoms of a non-
service-connected disability, such as 
macular degeneration, cannot be 
differentiated from symptoms attributable 
to bilateral aphakia, the examiner should 
so state, and the examination report 
should include all symptoms. The entire 
claims folder and a copy of this REMAND 
must be made available to the physician.  
The complete rationale for all opinions 
expressed must be provided.  It would be 
helpful if the physician would use the 
following language in his or her opinion, 
as may be appropriate:  "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), or 
"less likely than not" or "unlikely" 
(meaning that there is less than 50% 
likelihood).  The term "at least as 
likely as not" does not mean "within the 
realm of medical possibility."  Rather, 
it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of that 
conclusion as it is to find against it.  

2.  After assuring compliance with the 
above development, as well as with any 
other notice and development action 
required by law, the RO should review the 
claim on appeal.  If the claim is denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case, and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


